BLODGETT, P. J.
Petition for allowance of. account of trustee and providing compensation.
The trustee, Thomas P. Murray, under the will of Owen Keilly, is deceased. This petition is brought by the administrator to have the fee of Thomas P. Murray as trustee under said will determined and also the fee of John J. Mee, attorney.
Petitioner seeks to have the fee of the trustee fixed as $400 and the fee of attorney as $300.
As executor of. the will Thomas P. Murray was allowed $160 for his services. Services as trustee began July 3, 1917 and continued until his death in 1927. Services consisted in making a sale of real estate and the collection of certain amounts of money. As trustee of the children he debits himself with $2,811.33 as of March 10, 1920.
The present amount of the trust estate as of February 1, 1930, is $4,354.65. An allowance of $400 would be about 11 per cent, of the corpus of the trust fund. The trust fund has increased under his charge and has been carefully and honestly managed. It has extended over some two years and involved the sale of four parcels of real estate.
The Court feels that an allowance of -300 to the trustee would be ample, and $300 to John J. Mee, attorney.